Citation Nr: 0019190	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a substantive appeal of a December 1996 rating 
decision denying service connection for a nervous disorder 
was adequate.


REPRESENTATION

Appellant represented by:	John J. Keller, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to May 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
entitlement to service connection for a nervous disorder.  


FINDING OF FACT

The veteran failed to submit an adequate substantive appeal 
as to the issue of entitlement to service connection for a 
nervous disorder, denied by a rating decision of December 
1996.  


CONCLUSION OF LAW

The application for review on appeal of the December 1996 
rating decision, which denied the claim of service connection 
for a nervous disorder, may not be entertained.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 
9-99 (August 18, 1999).  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the issue of entitlement to service connection for a nervous 
disorder.  

In March 2000 the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal with respect to the issue of entitlement 
to service connection for a nervous disorder was adequate and 
given an opportunity to request a hearing or present argument 
related to the issue.  See 38 C.F.R. § 20.203 (1999).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  C.f. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the Board concludes 
that its consideration of this issue does not violate the 
veteran's procedural rights.  The March 2000 letter to the 
veteran and his representative provided them notice of the 
regulations pertinent to the issue of adequacy of the 
substantive appeal, as well as notice of the Board's intent 
to consider this issue.  They were given 60 days to submit 
arguments on this issue and provided an opportunity to 
request a hearing on this issue.  The veteran and his 
representative did not respond.  

Under the pertinent law and regulations, appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Ordinarily, the notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  The time limit may be extended for good cause 
shown.  38 C.F.R. § 3.109(b).  

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  A claimant must file the formal appeal within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  This 60-day appeal period may be 
extended for good cause shown.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  If the claimant fails to timely request 
an extension of time "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  Id.  If the statement of the case 
addresses multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  § 7105(d)(5).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
38 U.S.C.A. Chapter 71.  38 U.S.C.A. § 7108 (West 1991).  

In the present case the veteran filed a claim for service 
connection for a nervous disorder in August 1996.  The RO 
issued a rating action in December 1996 denying the benefit 
and the veteran was so informed by correspondence dated 
December 2, 1996.  The veteran initiated an appeal by filing 
a notice of disagreement in June 1997.  A statement of the 
case was subsequently issued in June 1997.  

A VA Form 9 was received by the RO in August 1997 but no 
specific argument relating to error of fact or law was made.  
In fact, no comment was made except to decline an opportunity 
to personally appear before a member of the Board for a 
personal hearing on this matter.  The next communication of 
any kind from the veteran consisted of a telephone call in 
March 1998 in which he confirmed information previously 
obtained from his spouse earlier that day.  

In view of the above, the Board finds that the veteran did 
not submit an adequate substantive appeal as to the issue of 
entitlement to service connection for a nervous disorder.  
Given that the veteran was notified of the pertinent rating 
decision on December 2, 1996, he had until December 2, 1997, 
to perfect his appeal.  However, VA did not receive a 
substantive appeal identifying and containing the necessary 
information with respect to the issue of service connection 
for a nervous disorder within the deadline imposed by the 
regulations.  The Board does not find any statement by the 
veteran within the time frame provided which can be construed 
as an adequate appeal or which can be construed as a timely 
request for extension.  Consequently, in the absence of an 
adequate substantive appeal, an appeal has not been perfected 
in conformity with 38 U.S.C.A. Chapter 71, and the Board may 
not entertain the appeal.


ORDER

An adequate substantive appeal not having been filed, the 
appeal from the December 1996 rating action denying service 
connection for a nervous disorder is dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

